Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  DOUGLAS LONGHINI,                                     :   Case No.:
  Individually,                                         :
                                                        :
          Plaintiff,                                    :
  v.                                                    :
                                                        :
                                                        :
  COCO PLAZA, LLC, f/k/a COCO PLAZA,                    :
  INC., a Florida a Florida Limited Liability           :
  Company,                                              :
                                                        :
        Defendant.                                      :
  _______________________________________ /

                       COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, DOUGLAS LONGHINI, (hereinafter “Plaintiff”), hereby sues the Defendant,

  COCO PLAZA, LLC, f/k/a COCO PLAZA, INC., a Florida a Florida Limited Liability Company, for

  injunctive relief, attorneys’ fees, litigation expenses and costs, for failing to make its facilities

  accessible to Americans with disabilities in violation of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                      JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.

          3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).

          4.   All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 2 of 10

                                                                       Complaint for Injunctive Relief
                                                                                         Page 2 of 10


                                               PARTIES

         5.   Plaintiff, DOUGLAS LONGHINI, is an individual residing in Miami-Dade County,

  Florida. His home address is 5205 S.W. 141 Ave., Miami, Florida 33175.

         6.   Plaintiff, DOUGLAS LONGHINI, is sui juris, and qualifies as an individual with a

  disability as defined by the ADA, being he suffers from cerebral palsy. Plaintiff relies on a

  wheelchair to ambulate and has limited use of his hands. He is limited in one or more of life’s

  major activities, including but not limited to walking, standing, grabbing, and grasping.

         7.   Plaintiff, DOUGLAS LONGHINI, travels throughout Miami-Dade, in his capacity

  as an ADA tester, and as a patron.

         8.   The ADA violations set forth herein, have endangered Plaintiff’s safety, and will in

  the future continue to endanger his safety, until the barriers are corrected.

         9.   Defendant, COCO PLAZA, LLC, property is located at 2451 W. 68th Street, Hialeah,

  Florida 33016.

         10. Defendant COCO PLAZA, LLC, is a Florida corporation, is authorized to, and does,

  transact business in the State of Florida.

         11. COCO PLAZA, LLC, (hereinafter referred to as the “Defendant” or “COCO”), is the

  owner and/or lessor and/or operator of the commercial facility located at 2451 W. 68th Street,

  Hialeah, Florida 33016 (hereinafter referred to as “2451 W 68th Street commercial facility”,

  “commercial facility”, or “facility”).

         12. Plaintiff plans to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 3 of 10

                                                                         Complaint for Injunctive Relief
                                                                                           Page 3 of 10


                                           GENERAL FACTS

          13. On April 8, 2021, Plaintiff, visited the 2451 W 68th Street commercial facility.

          14. Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  form the Defendant’s non-compliance with the ADA with respect to the property as described.

  Plaintiff has reasonable cause to believe he will continue to be subjected to discrimination in

  violation of the ADA by the Defendant.

          15. Plaintiff desires to have access to places of public accommodations in order to enjoy

  the full and equal enjoyment of the facilities as that of an able-bodied person. Plaintiff as an

  ADA tester accomplishes this goal by visiting the location, engaging and observing all of the

  illegal barriers to access, or at least those he is able to observe or access. Plaintiff intends to visit

  the 2451 W 68th Street commercial facility to verify compliance or non-compliance with the

  ADA.

          16. Defendant has discriminated against the Plaintiff by denying him access to, and full

  and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq., as described in

  paragraph 18 of this Complaint.

          17. Plaintiff was not able to, and still cannot, access significant portions of the 2451 W

  68th Street commercial facility, or avail himself of the various goods and services Defendant,

  COCO, otherwise offer to able-bodied individuals.

          18. A preliminary inspection of the 2451 W 68th Street commercial facility shows that

  violations exist. These violations that Plaintiff has personally encounter or observed include, but

  are not limited to:
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 4 of 10

                                                                     Complaint for Injunctive Relief
                                                                                       Page 4 of 10


                                            PARKING

          a. The Plaintiff had difficulty exiting the vehicle, as designated
             accessible parking spaces are located on an excessive slope,
             preventing Plaintiff’s safe unloading from vehicles and accessing
             facilities. Violation: There are accessible parking spaces located
             on an excessive slope violating Section 4.6.3 of the ADAAG and
             Section 502.4 of the 2010 ADA Standards; and

          b. The Plaintiff had difficulty exiting the vehicle, as designated
             accessible parking space access aisles are located on an excessive
             slope, preventing Plaintiff’s safe unloading from vehicles and
             accessing facilities. Violation: There are accessible parking space
             access aisles located on an excessive slope violating Section
             4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA
             Standards; and

          c. There are accessible parking spaces and access aisles with
             faded striping that makes it impossible to differentiate the
             boundaries. The facility fails to make reasonable
             accommodations in policies, practices and procedures to
             provide full and equal enjoyment of disabled individuals and
             does not maintain the elements that are required to be readily
             accessible and usable by persons with disabilities, violating 28
             CFR 36.211.

                      ENTRANCE ACCESS AND PATH OF TRAVEL

          d. The Plaintiff had difficulty traversing the path of travel, as
             it was not continuous and accessible. Violation: There are
             inaccessible routes between sections of the facility. These are
             violations of the requirements in Sections 4.3.2(2), 4.3, and
             4.5 of the ADAAG and Sections 206.2.2, 303, 402 and 403;
             and

          e. The Plaintiff had difficulty traversing the path of travel due to
             abrupt changes in level. Violation: There are changes in levels
             of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the
             ADAAG and Section 303 of the 2010 ADA Standards,

          f. The plaintiff had difficulty traversing the path of travel, as it is
             not continuous and accessible. Violation: There are
             inaccessible routes from the public sidewalk and transportation
             stop. These are violations of the requirements in Sections
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 5 of 10

                                                                           Complaint for Injunctive Relief
                                                                                             Page 5 of 10


                    4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG and Sections
                    206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards; and

                 g. The plaintiff had difficulty on the path of travel at the facility,
                    as ramps do not have compliant handrails violating Section
                    4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA
                    Standards; and

                 h. The Plaintiff had difficulty entering tenant spaces without
                    assistance, as the entrance thresholds are too high. Violation:
                    There are threshold rises in excess of ½ inch at the tenant
                    entrances, violating Section 4.13.8 of the ADAAG and Section
                    404.2.5 of the 2010 ADA Standards; and


           19.       The Defendant, COCO, engages in a policy and/or procedure of failing to maintain

  in operable working conditions those features of the commercial facility, as identified in paragraphs

  18 (a)-(h), in violation of 28 C.F.R. § 36.211.

            20. Plaintiff was not able to, and still cannot, access significant portions of the commercial

  facility or tenant spaces, to avail himself of the various goods and services Defendant, COCO,

  otherwise offer to able-bodied individuals.

            21. Due to the architectural barriers encountered, all areas of the premises were not

  experienced or observed by Plaintiff. Therefore, the above lists of ADA violations are not to be

  considered all-inclusive. A complete list of violations at the commercial facility and the place of

  public accommodation, and the remedial measures necessary to remove same, will require an on-

  site inspection by Plaintiff’s representatives.1

            22. Correcting each of the barriers in paragraphs 18 (a) through (h) of this Complaint are

  readily achievable.




  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 6 of 10

                                                                         Complaint for Injunctive Relief
                                                                                           Page 6 of 10


            23. All of the barriers identified in paragraphs 18 are also violations of the 1991

  American with Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

  Accessible Design, as promulgated by the U.S. Department of Justice.

            24. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility and the place of public accommodation to enjoy the goods and services available to the

  public.

            25. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility and the place of public

  accommodation, and has otherwise been discriminated against and damaged because of

  Defendant’s existing ADA violations, including, but not limited to, those set forth herein.

            26. The violations set forth herein infringe on Plaintiff’s right to travel free of

  discrimination.

                                        COUNT I
                            AMERICANS WITH DISABILITIES (“ADA”)
                              ACTION FOR INJUNCTIVE RELIEF

            27. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).

            28. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 26 of

  this Complaint as if fully stated herein.

            29. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendant’s conduct or omissions thereof.

            30. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendant’s conduct.
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 7 of 10

                                                                        Complaint for Injunctive Relief
                                                                                          Page 7 of 10


          31. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

          32. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination under the ADA further includes “the failure to take such steps as may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated

  or otherwise treated differently than other individuals because of the absence of auxiliary aids

  and services” as defined under § 12102 of the ADA.

          33. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.

          34. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.

          35. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

          36. At all times relevant to this action, Defendant’s commercial facility and the tenant

  spaces are places of public accommodation within the meaning of Title III of the ADA, 42

  U.S.C. § 12181 and 28 CFR § 36.104.

          37. Defendant has deprived Plaintiff the equal opportunity to freely travel without fear of

  being subjected to discrimination by maintaining a public accommodation with ADA violations

  and failing to remove such barriers existing therein.
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 8 of 10

                                                                       Complaint for Injunctive Relief
                                                                                         Page 8 of 10


          38. Defendant is discriminating against the Plaintiff by denying him access to, and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.

          39. Defendant, through the actions outlined above, are denying the Plaintiff the

  opportunity to participate or benefit from the services, facilities, and accommodations provided

  by Defendant. 42 U.S.C. §12182; 28 C.F.R. § 36.202.

          40. Plaintiff is without an adequate remedy at law and is suffering irreparable harm. By

  failing to remove the barriers described in paragraph 18, Defendant is preventing Plaintiff from

  being a productive member of society. The accessibility guidelines implemented by the U.S.

  government ensures that every member of our society will be able to live and produce to the best

  of their abilities.

          41. A remedy in equity is warranted, and the public interest would be served by an

  injunction to prevent ongoing discrimination based on disability under the ADA in the event the

  Defendant fail to remove the barriers and bring the commercial facility into compliance with the

  ADA.

          42. Defendant is required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

  alteration to Defendant’s places of public accommodation since January 26, 1992, then the

  Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

  facilities are readily accessible to and usable by individuals with disabilities, including

  individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant facilities is one
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 9 of 10

                                                                       Complaint for Injunctive Relief
                                                                                         Page 9 of 10


  which was designed and constructed for first occupancy subsequent to January 26, 1993, as

  defined in 28 CFR 36.401, then the Defendant facilities must be readily accessible to and useable

  by individuals with disabilities as defined by the ADA.

         43. Notice to Defendant is not required as a result of the Defendant’s failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $50,000.00 or less).

         44. All other conditions precedent has been met by Plaintiff or waived by the Defendant.

         45. The Plaintiff demands a non-jury trial on all issues to be tried herein.

         46. Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

  costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

  costs and litigation expenses from the Defendant.

         47. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

  injunctive relief including an order to alter the subject facilities to make them readily accessible

  to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

  the subject facilities until the requisite modifications are complete.

        WHEREFORE, Plaintiff respectfully requests:

         A.      The Court issue a Declaratory Judgment that determines that the Defendant at the

  commencement of the subject lawsuit is in violation of Title III of the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq;

         B.      Injunctive relief against the Defendant, COCO PLAZA, LLC, f/k/a COCO

  PLAZA, INC., a Florida a Florida Limited Liability Company, including an Order to make all

  readily achievable alterations to the facility; or to make such facility readily accessible to and
Case 1:21-cv-22768-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 10 of 10

                                                                       Complaint for Injunctive Relief
                                                                                        Page 10 of 10


   usable by individuals with disabilities to the extent required by the ADA; and to require the

   Defendant to make reasonable modifications in policies, practices or procedures, when such

   modifications are necessary to afford all offered goods, services, facilities, privileges, advantages

   or accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated

   or otherwise treated differently than other individuals because of the absences of auxiliary aids

   and services;

          C.       Award Plaintiff his reasonable attorney fees, costs and litigation expenses

   incurred in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

          D.       Any such other and further relief as this Court may deem proper and just under

   the circumstances and allowable under Title III of the American with Disabilities Act.

   Dated: July 29, 2021                          Respectfully submitted,

                                                 By:/S/ Camilo F. Ortega
                                                 Camilo F. Ortega, Esq.,
                                                 Florida Bar No.: 0075387
                                                 ORTEGA LAW GROUP, P.A.,
                                                 REGENCY SQUARE
                                                 2440 SE FEDERAL HIGHWAY
                                                 SUITE M
                                                 STUART, FLORIDA 34994
                                                 Ph: (786) 452-9709
                                                 Fax: (713) 246-7914
                                                 E-Mail: camilo@ortegalawgroup.com
                                                 Service by E-Mail:
                                                 attorneyservice@ortegalawgroup.com
